Status of the claims
	Claims 1-6 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 recites the limitation "the fixed smoke detector" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Specifically, line 12-14, it states “the sensitivity switching control unit is a state in which the automatic sensitivity switching function and the manual sensitivity switching function,”
Therefore, it is unclear what a state of the automatic sensitivity switching function and the manual sensitivity switching function is in; 
According to the specification, [0147]  At this time, switching of smoke detection sensitivity does not work. When a predetermined smoke detection signal is detected, the automatic sensitivity switching function 44 and the manual sensitivity switching function 43 are in a functioning state.
It seems that the automatic sensitivity switching function and the manual sensitivity switching function is in a functioning state.

Further, in line 15-18, it states “performing manual sensitivity switching in this state, the sensitivity switching control unit automatically switches the smoke detection sensitivity with the smoke detection sensitivity switched by the manual sensitivity switching 43 function as an initial sensitivity.”
However, it is unclearly the relationship between the automatic sensitivity switching function and the manual sensitivity switching function, what kind of interaction between the automatic sensitivity switching function and the manual sensitivity switching function;



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mikio (JP 2015069626).
Regarding claim 1, Mikio disclosed a portable smoke detector, comprising
a sampling pipe that sucks air in a monitoring area through a sampling hole while moving in the monitoring area; 
a detector body that detects smoke contained in the air sucked by the sampling pipe and identifies a smoke generation position; and 
The mobile type smoke detection device 1, a smoke detection device of the embodiment of this invention, and one example of embodiment, for sucking air in the leading end side has a sampling hole 4a, the base end side of the flexible tube 3 is connected, and a sampling tube 4, a sampling pipe 4 is connected via a flexible tube 3, the air sucked through the sampling tube 4 contained in the smoke is detected the smoke detector body 5 and a suction type, smoke detection device main body 5 for supplying power to the part 6 and (refer fig. 2), and the power source part 6 of the smoke detection device main body 5 and the housing part 7 and, in the housing part 7 is 
In other words, the moving type smoke detection device 1, the operator holds the shoulder strap 8 by the housing section 7 is held by the sampling tube 4 and, in this state, the whole device is detected by a smoke or sampling pipe 4 itself can be moved so that, by the generation of smoke can be specified. (para. 3-4 of Description of Embodiments)
a sensitivity switching control unit that controls a smoke detection sensitivity; 
Furthermore, the smoke detector body 5, which is not shown, smoke detection sensitivity, it has a sensitivity adjusting means, suitably, smoke detection sensitivity can be changed, for example, approaches the position of generation of smoke in accordance with increase of the amount of smoke in accordance with the detected, smoke detection sensitivity of a changing (slow), the scale of the display by the display part 5a to change the ratio thereof, and thereby the occurrence of smoke further position can be specified in a narrow range. (para. 18 of Description of Embodiments)
wherein starting of operation, the sensitivity switching control unit sets an initial sensitivity which is the same as or higher than the smoke detection sensitivity in the fixed smoke detector for detecting smoke in the monitoring area, not working for switching the smoke detection sensitivity, 
In the computer room R, either of the rack 104 and the generation of smoke from the computer, firstly, a fixed type smoke detection device 100 is the smoke is detected. Fixed-type smoke detector 100 detects smoke can not be checked by naked and that of the stage, the fixed type smoke detection device 100 can be specified by the generation of smoke in the range of its 
In other words, in the computer room R, when smoke is generated, a normally fixed as a fixed type smoke detector 100 after detecting generation of smoke, and, as shown in fig. 6, the smoke detection device 1 of the housing part 7 and a shoulder strap 8 is held in the body by a sampling pipe 4 by gripping the gripping part 4b, the smoke is detected by a computer room R in a mobile smoke detection device 1 or the position of the whole of the sampling tube 4 by moving the position of itself, smoke generation area position. More specifically, each rack 104 while the smoke is detected the smoke detector 1 toward the position of or move the whole of, in each rack 104 by moving the position of the sampling tube 4 itself, smoke detection device main body 5 is displayed on the display part 5a is detected on the basis of the amount of smoke generation of smoke. Therefore, the smoke generated by the naked eye, even in the case of a stage can not be confirmed, the generation of smoke can be specified in a narrow range position. Furthermore, pre-fixed type smoke detection device 100 of the smoke detection device main body 101 of the movement from the smoke detection device 1 to abate the smoke detector body 5 of sensitivity (e.g., smoke concentration of fixed type 2 is operated. 5 so as to operate at times. ) Is set, the smoke sensing device 1 of smoke by a step can be executed. (para. 23-24 of Description of Embodiments)
{the smoke detector body 5 of sensitivity (e.g., smoke concentration of fixed type 2 is operated. 5 so as to operate at times. ) Is set, the smoke sensing device 1 of smoke by a step can be executed. thus sets an initial sensitivity which is the same as or higher than the smoke detection sensitivity in the fixed smoke detector}
starting work from the initial sensitivity after the generation of smoke is detected by the fixed smoke detector, the sensitivity switching control unit identifies the smoke generation position while moving within the monitoring area, and 
detecting a predetermined smoke detection signal during use for identifying the generation position, the sensitivity switching control unit is in a state where switching of the smoke detection sensitivity works.
Furthermore, the generation of smoke due to the moving-type smoke detector device 1 when executing step position, smoke detection sensitivity can be executed by changing, for example, in the above, by sensitivity adjusting means, smoke detection of generation of smoke approaches the position according to the increase of the amount corresponding to, smoke detection sensitivity is lowered, the display by the display part 5a of the magnification is changed, thereby narrowing the generation position of smoke can be specified by more smoothly. 
Furthermore, the generation of smoke due to the moving-type smoke detector device 1 when executing step position, by moving the position of the sampling tube 4, in its position after a specified period of time to determine whether the occurrence of a fire position. (para. 27-28 of Description of Embodiments)
{the generation position of smoke thus a predetermined smoke detection signal, and identifies the smoke generation position; by sensitivity adjusting means, smoke detection of generation of smoke approaches the position thus the sensitivity switching control unit is in a state where switching of the smoke detection sensitivity works.}
Regarding claim 2, the claim is interpreted and rejected as claim 1. {i.e. automatically switching}
Regarding claim 6, the claim is interpreted and rejected as claim 1.


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is currently no art rejection to claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685